DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction - Lack of Unity
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4 and 6, drawn to an assembly for assisting a user in putting on footwear having a tongue, the assembly having a shoehorn portion and a clip attached to the tongue, wherein the clip has first and second clip surface configured to slide over a top and bottom, respectively, of the tongue.
Group II, claims 1-3 and 5-6, drawn to an assembly for assisting a user in putting on footwear having a tongue, the assembly having a shoehorn portion and a clip attached to the tongue, wherein one or more protrusions extend through the tongue and are attached to fasteners.
Group III, claims 1-3 and 6-9, drawn to an assembly for assisting a user in putting on footwear having a tongue, the assembly having a shoehorn portion and a clip attached to the tongue, and the shoehorn portion having a ridge for preventing lateral movement of the shoehorn portion with respect to the attachment portion in one direction.
Group IV, claims 1-3, 6, and 10-11, drawn to an assembly for assisting a user in putting on footwear having a tongue, the assembly having a shoehorn portion and a clip attached to the tongue, the shoehorn portion comprising one or more electromagnets controlled by a power source and switch.
Group V, claims 12-14, drawn to a method for assisting a user in putting on footwear having a tongue.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II; Groups I and III; Groups I and IV; Groups I and V; Groups II and III; Groups II and IV; Groups II and V; Groups III and IV; Groups III and V; and Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of: a shoehorn portion comprising an elongated handle and an engagement member, wherein the engagement member comprises: one or more shoehorn magnets; and one or more attachment portions removably attached to the tongue, wherein the attachment portions comprises: a clip configured to removably attach to the tongue; and a body portion, wherein the body portion comprises one or more attachment magnets configured to engage with the one or more shoehorn magnets, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent Application Publication No. 2019/0053580 to Tarnow (hereinafter, “Tarnow”) in view of U.S. Patent Application Publication No. 2008/0289225 to Ali et al. (hereinafter, “Ali”).  
Tarnow teaches a shoehorn portion comprising an elongated handle (Fig. 3; holding device having a length of a long shoe horn; [0030]) and an engagement member, wherein the engagement member comprises: one or more shoehorn magnets (magnet on holding device couples with attachment on tongue of shoe; [0030]); and one or more attachment portions removably attached to the tongue (Fig. 3; attachment on tongue of shoe; [0030]).
Although Tarnow teaches an attachment on the tongue of the shoe having a magnet, Tarnow does not explicitly teach the type of attachment and, in particular, wherein the attachment portions comprises: a clip configured to removably attach to the tongue; and a body portion, wherein the body portion comprises one or more attachment magnets configured to engage with the one or more shoehorn magnets.
However, Ali, in a related magnetic attachment for footwear art, is directed to a cuff protector that secures a pant cuff to a shoe (Abstract).  More specifically, Ali teaches being wherein the attachment portions (Fig. 82; clip attached to magnet (191)) comprises: a clip (Fig. 82; clipping arm and spring portion of clip; [0087]) configured to removably attach to the tongue (clip portion is capable of being removably attached to a ; and a body portion (Fig. 82; static arm portion of clip attached to magnet (191)), wherein the body portion comprises one or more attachment magnets (magnet (191)) configured to engage with the one or more shoehorn magnets (magnet (191) is capable of engaging with another magnet such as a magnet of the holding device, i.e., the shoehorn, of Tarnow).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to use the magnetic clip attachment for a footwear disclosed by Ali in place of the tongue attachment having a magnet as disclosed by Tarnow.  It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to use the magnetic clip attachment for a footwear disclosed by Ali in place of the tongue attachment having a magnet as disclosed by Tarnow in order to have an attachment mechanism (i.e., a clip) for the tongue attachment that is easily securable to the tongue while also being removable and replaceable on the tongue.
A telephone call was not made to Applicant’s representative to request an oral election to the above restriction requirement due to the complexity and large number of identified groups being involved, and said identified groups having no clear association with one another. See MPEP 812.01. Therefore, the restriction requirement is being mailed to provide Applicant with sufficient time to respond to the complex election.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732